The Attorney              General of Texas
                                          June   25,        1979
MARK WHITE
Attorney General


                   Honorable Tim Curry                             Opinion No. Mw-27
                   Tarrant County District Attorney
                   Tarrant County Courthouse                       Re: Whether a county may pur-
                   Fort Worth, Texas 76102                         chase capital equipment with funds
                                                                   collected pursuant to article 7046a,
                                                                   V.T.C.S.

                   Dear Mr. Curry:

                          You have requested an opinion concernin& the purposes for which a
                   county may expend road funds collected pursuant to article 7048a, V.T.C.S.
                   You specifically ask whether capital equipment may be purchased with
                   article 7048a funds.

                         Article 7048a authorizes the counties of the state to collect ad
                   valorem taxes with the proviso that

                              the revenue therefrom shall be used as provided in
                              this Act for the construction and maintenance of.
                              Farm-to-Market and Lateral Roads or for Flood
                              Control and for these two (2) purposes only.

                   V.T.C.S. art. 70484 S 2. Constitutional basis for such tax is found in article
                   VIR,section l-a of the Texas Constitution. Section 3 of the statute requires
                   the commissioners court to establish a separate Farm-to-Market and Lateral
                    Road Fund and a separate Flood Control Fund. These funds are under the
                   jurisdiction and control of the commissioners court. Sees. 4, 5. The road
                   funds may be used for the construction and maintenance of farm-to-market
                   and lateral roads and for the acquisition of necessary rights of way. Sec. 4.
                    ln our opinion capital. &quipment which is needed for construction and
                   maintenance of farm-to-market roads may be purchased with article 7048a
                   funds. The equipment may be used solely for the putposes indicated in the
                   statute. See generally Guerra                 239 S.W.2d 915(Tex. Civ. App.
                   - San Antonio 1951, no writ); V.T.C.S. ‘arts. 2351d (purchase of road
                   equipment through Board of Control); 2368a (advertising for competitive
                   bids); 6741 (authority to purchase road machinery and equipment); Attorney
                   General Opinions H-530 (1975) (article 7048a funds cannot be consolidated
                   with other county moneys); M-1250 (1972); M-367 (1969); G-6654 (1945);See
                   Attorney General Opinion V-R69 (1951)(construction of “lateral road”). -




                                                       p.    82
Honorable Tim Curry    -    Page Two    (~w-27)



                                       SUMMARY
                                                    .
           Article 7048a funds may be used to buy capital equipment to be
           used for the construction and maintenance of farm-to-market
           roads.




                                            Attorney General of Texas
JOHNW. FAINTER,JR.
First Assiitant Attorney General

TED L. HARTLEY
Executive.Assiitant Attorney Genera)

Preperedby David B. Brooks
Assistant Attorney General

APPROVED:
OPINIONCOMMlTTEE

C. Robert Heath, Chairman
David B. Brooks, ~’
Walter Davis
Susan Garrison
Rick Gilpin
William G Reid




                                         P. 83